This is an action by the assignee of a mortgage (appellee) for the conversion of a mule by the defendant (appellant). There was ample proof of the execution of the mortgage and of the assignment to the plaintiff. There was also proof from which the jury could find that Anderson took possession of the mule as agent for the defendant, and that the handling and withholding of said mule amounted to a conversion.
The witness, Stone, who was familiar with the mule, did not have to be an expert in order to testify to the value of the said mule at or near the time of the conversion. Southern Ry. Co. v. Morris, Adm'r, 143 Ala. 628, 42 So. 17.
The other rulings, argued by the appellant's counsel, are so plainly free from reversible error and are so elementary that a discussion of same can serve no useful purpose.
The judgment of the county court is affirmed.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.